DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings were received on August 10, 2022.  These drawings are accepted.

Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive.
	As best as Examiner understands, Applicant’s remarks are directed to what wavelengths are understood to correlate to which particular colors of light - e.g. visible being 380nm to 700nm.  Examiner’s position appears to have been misunderstood regarding the indefinite issues of the claim.  Specifically, what ranges of wavelengths are associated with what colors of light was not the issue in claims 1, 8 and 15.  
	The indefiniteness includes an issue of ranges and what the “camera unit” captures.  There is also the issue of infrared and “irradiance” or “irradiation”1 which it appears Applicant considers to be the same, but they are not.  Irradiation is a process of exposing things to radiation1,2 and is not synonymous with “infrared” light/radiation.  Applicant’s specification has not redefined the term “irradiance” as a lexicographic endeavor.  Additionally, irradiance is a SI unit of measure for radiation with units of Watt/sq-meter (W/m2).  All radiation has some value of irradiance3,4, but “irradiance” doesn’t mean “infrared”.  Infrared light would have some irradiance value, but so would UV, visible, microwaves, radios waves, etc.  
	Regarding the claim language, the issues remain the same.  There is no clarity to what the camera unit captures because:
	1) Applicant has provided competing and overlapping ranges which is already recognized as creating indefinite issues (MPEP 2173.05(c) - Use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible).
	2) Applicant’s use of “irradiation” conflicts with Applicant’s use of “infrared”, which are not the same or synonymous, nor has Applicant’s specification redefined it.




	The range issue (MPEP 2173.05(c)) presented in claims 1, 8 and 15 is as follows: the camera unit to capture visible light, irradiation light, and visible light without the blue light.
	Range #1 - visible light, thus wavelengths 380-700nm
	Range #2 - irradiation, thus all light since all light/wavelengths are “irradiation”, not to be confused with IR (infrared) light which is different1, 2, 4, 5
	Range #3 - visible light without blue light, thus wavelengths 380-450nm and 495-700nm (as per Applicant’s remarks of blue being about 450-495nm)
	Therefore the camera unit captures three different ranges, however, as can be seen from the ranges above, Range #1 is the narrower range of Range #2.  Range #3 is the narrower range of both Range #1 and Range #2.  This creates confusion, and therefore is indefinite (MPEP 2173.05(c)) as to what wavelengths the camera is to capture.  If the camera captures all “irradiation”, then it must also be capturing visible and visible without blue?  But if it is capturing visible without blue, then it isn’t capturing all visible, or is it, because it is also capturing visible?
	Also, what does it mean to capture “visible light” but also “visible light without the blue light”?  Visible light includes blue, so the camera captures blue light? But the camera also doesn’t capture blue light?
	Applicant’s amendments to claims 5, 12, 19 do not resolve the issue as it appears Applicant is still confusing “infrared” with “irradiation”.
	Applicant’s amendments to claims 3, 8, 17 overcome the outstanding USC 112(b) rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 1, 8 and 15, the claims recite “the camera unit to capture visible light, irradiation light, and visible light without the blue light” is unclear as to what light the camera is capable of capturing.  
	Specifically the type of light being captured recites competing ranges of light - i.e. a broad range with narrow range (MPEP 217305(c).I).  In the present instance, the claim recites the broad recitation “irradiation light” (which is not bound by any particular wavelength because “irradiation light” is not the same as “infrared” light which Applicant appears to be suggesting) or “visible light”, and the claim also recites “visible light” (a range narrower than “irradiation light”) or “visible light without the blue light” (narrower than both “irradiation light” and “visible light”) which is the narrower statement of the range/limitation. 
	The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Specifically, it appears the claim includes the camera capturing any wavelength (irradiation), the visible wavelengths (380-700nm), and visible without blue (380-450nm and 495-700nm), and thus the metes and bounds are unclear since infringement cannot be ascertained.  
	This creates confusion, and therefore is indefinite (MPEP 2173.05(c)), as to what wavelengths the camera is to capture.  If the camera captures all “irradiation”, then it must also be capturing visible and visible without blue?  But if it is capturing visible without blue, then it isn’t capturing all visible, or is it, because it is also capturing visible?
	Also, what does it mean to capture “visible light” but also “visible light without the blue light”?  Visible light includes blue, so it captures blue light? But it also doesn’t capture blue light?
	As to claim 5, the claim recites “a first filter able to block irradiation light and longer wavelengths above irradiation light” which is unclear since “irradiation light” is generally all light, so it is unclear what Applicant intends by “and longer wavelengths above irradiation light”.  It appears Applicant is confusing “infrared” and “irradiation”, which are not the same as discussed above and understood by those of ordinary skill in the art.
	Examiner suggests clarifying the claim to recite there is a white light filter and an infrared light filter.  Support for such filters is found in Table 2.  
	As to claim 12, the claim recites “a first filter able to block irradiation light and longer wavelengths above irradiation light” which is unclear since “irradiation light” is generally all light, so it is unclear what Applicant intends by “and longer wavelengths above irradiation light”.  It appears Applicant is confusing “infrared” and “irradiation”, which are not the same as discussed above and understood by those of ordinary skill in the art.
	Examiner suggests clarifying the claim to recite there is a white light filter and an infrared light filter.  Support for such filters is found in Table 2.  
	As to claim 19, the claim recites “a first filter able to block irradiation light and longer wavelengths above irradiation light” which is unclear since “irradiation light” is generally all light, so it is unclear what Applicant intends by “and longer wavelengths above irradiation light”.  It appears Applicant is confusing “infrared” and “irradiation”, which are not the same as discussed above and understood by those of ordinary skill in the art.
	Examiner suggests clarifying the claim to recite there is a white light filter and an infrared light filter.  Support for such filters is found in Table 2.  
	Claims 2-7, 9-14, 16-20 are rejected as dependent upon claims 1, 8, or 15. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 12, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As to claims 5, 12, 19, the claims recite “able to block visible light and shorter wavelengths below visible light” which is new matter.  Specifically, the originally filed specification created confusion as to which wavelengths were shorter than visible were to be block - e.g. are these also visible wavelengths shorter than some other visible wavelength like blocking 500nm (visible green) which is shorter than 600nm (visible red), or if this includes all wavelengths form 0 to 380nm.  The amendment purports to now include all wavelengths less than 700nm (upper bound of visible) which is not supported by the originally filed specification (MPEP 2173.05(c).II - open ended range).
	Examiner suggests clarifying the claims to recite there is a white light filter and an infrared light filter.  Support for such filters is found in Table 2.



Allowable Subject Matter
Claims 1-4, 6-11, 13-18, 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 1-4, 6-11, 13-18, 20, see Examiner’s reasons for indicating allowable subject matter as it pertains to claim 1, 8, 15 in the Office Action mailed May 10, 2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 12, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Irradiation
        2 https://www.oed.com/view/Entry/99579?redirectedFrom=irradiation#eid
        3 https://en.wikipedia.org/wiki/Irradiance
        4 Hecht, Eugene. Optics. Hecht, Addison-Wesley, Reading, MA, 1998, pp. 49
        5 https://en.wikipedia.org/wiki/Infrared